DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 8-13) in the reply filed on 5/4/2021 is acknowledged.
Claims 16-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities:
-Page 11, line 6, “The film is moved be” should instead be “The film is moved by”.
- Page 28, line 2, “spindle 520” should be “spindle 510”. 
Appropriate correction is required.


Claim Objections
Claim 8 is objected to because of the following informalities:
-Claim 8, lines 7-12 should be indented relative to the previous line to enhance clarity that the ends and slot are comprised by the nozzle.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, lines 14-15 recite “the slotted roller is configured to accommodate a drag sealer, wherein the drag sealer is configured to form a seal…” This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to positively claim the drag sealer or merely claiming the slotted roller is able to accommodate such a drag sealer without further modification. It is noted that the “configured to” language ordinarily is merely referring to the ability to perform such a function without further modification, however, the subsequent recitations of the 
Regarding Claim 9, lines 1-2 recite “a curved proximal end configured to be arranged upstream in the longitudinal direction”. This limitation renders the claim indefinite as it is unclear as to what structure the “curved proximal end” is arranged upstream relative to. Further, it is unclear as to whether or not the Applicant is attempting to positively claim that the “curved proximal end” is arranged in such a manner or merely able to be arranged in this manner as the phrase “configured to” raises this question. 
Regarding Claim 10, lines 1-2 recite “a tapered distal end configured to be arranged downstream in the longitudinal direction”. Similar to the issues outlined above with respect to Claim 9, this limitation renders the claim indefinite as it is unclear as to what structure the “tapered distal end” is arranged downstream relative to. Further it is unclear as to whether or not the Applicant is attempting to claim that the “tapered distal end” is arranged in such a manner or merely able to be arranged in this manner as the phrase “configured to” raises this question.
Regarding Claim 12, the claim recites “the roller assembly includes a first roller and a second roller”, however, Claim 8 already recites “the roller assembly includes a slotted roller”. It is unclear whether or not one of the first and second rollers, as recited in Claim 12, are referring to the slotted roller or if the Applicant is attempting to claim two additional rollers of the roller assembly. In view of Applicant’s specification, it would appear that one of the first and second rollers would be the slotted roller, however, this 
Regarding Claim 13, similarly to Claims 9 and 10, the phrase “configured to” renders the claim limitation indefinite. Specifically the claim recites “the tapered distal end is configured to be located between the first roller and the second roller”, however, this limitation renders the claim indefinite as it is unclear what further structural limitation is attempting to be claimed. It is unclear if Applicant is attempting to positively claim the end being in between to rollers or merely the ability to be positioned between the rollers which raises the question as to what further structure that functionality is further implying. 
Claim 11 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McNamara Jr. (US Patent 7,429,304).

Regarding Claim 8, McNamara Jr. discloses a system (30; Figure 1) for inflating a film (F; Figure 2) having two sides that form a common channel and inflatable channels (C; see Figure 9; Col 4, line 65 through Col 5, line 7), wherein the inflatable channels are in fluid communication with the common channel (See Figure 9), the system comprising: 
a roller assembly (rollers 52, 54 of drive head 40; Figure 2) configured to move the film (F) in a longitudinal direction (Col 4, lines 44-49); and 
a nozzle (vane 64 of inflation device 48; Figures 5-6) located upstream of the roller assembly (52, 54) in the longitudinal direction and configured to inflate the inflatable channels (Col 4, lines 34-36, the nozzle comprising: 
a proximal end (top of 64) configured to separate the two sides of the film (F) to open the common channel (unsealed edge) as the film (F) moves in the longitudinal direction (see Col 5, lines 23-25); 
a distal end (bottom of 64) configured to permit the two sides of the film (F) to converge as the film (F) moves in the longitudinal direction (see “Annotated View of Figure 6” below); and 
a slot (channel 66) configured to direct gas transversely into the common channel to inflate the inflatable channels (“C”) as the film (F) moves in the longitudinal direction (Col 5, lines 25-29); 

wherein the slotted roller (54) is configured to accommodate a drag sealer (sealing wire 56), wherein the drag sealer (56) is configured to form a seal (via in the film (F) as the film is moved in the longitudinal direction (Col 4, lines 51-62).

    PNG
    media_image1.png
    488
    331
    media_image1.png
    Greyscale

Annotated View of Figure 6
Regarding Claim 9, McNamara Jr. discloses the proximal end (top of 64) is a curved proximal end configured to be arranged upstream in the longitudinal direction (as clearly depicted in the “Annotated View of Figure 6” above; note 112 rejections above).

Regarding Claim 10, McNamara Jr. discloses the distal end (bottom of 64) is a tapered distal end configured to be arranged downstream in the longitudinal direction (as clearly depicted in the “Annotated View of Figure 6” above the bottom/distal end is configured in a tapered shape; note 112 rejections above).

Regarding Claim 12, McNamara Jr. discloses the roller assembly (52, 54) includes a first roller (52) and a second roller (54) configured to move the film in the longitudinal direction (Col 4, lines 44-49).

Regarding Claim 13, McNamara Jr. discloses wherein at least a portion of the tapered distal end (bottom of 64) is configured to be located between the first roller (52) and the second roller (54; see Figure 2 and see Figure 9 which clearly shows the vane/nozzle 64 overlapping the rollers in the longitudinal direction).

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wetsch (US Patent 10,967,600 (effectively filed 3/30/2016-provisional app. 62/315,518)).

Regarding Claim 8, Wetsch discloses a system (102; Figure 2A) for inflating a film (100; Figure 1) having two sides (plies 105, 107) that form a common channel (channel 114) and inflatable channels (chambers 120), wherein the inflatable channels are in fluid communication with the common channel (114; Col 4, lines 60-64), the system comprising: 
a roller assembly (drive mechanism 160 including “compression elements 161, 162, 163” embodied as rollers; Figure 2C; see Col 10, lines 25-44) configured to move the film (100) in a longitudinal direction (“E” as shown; see Col 8, lines 36-40 and Col 10, lines 39-41); and 
a nozzle (140; Figures 2A-2C) located upstream of the roller assembly (160) in the longitudinal direction and configured to inflate the inflatable channels (120; Col 6, lines 45-54), the nozzle (140) comprising: 
a proximal end (142) configured to separate the two sides (105, 107) of the film to open the common channel (114) as the film (100) moves in the longitudinal direction (see Col 7, line 62 through Col 8, line 17); 
a distal end (end extending into pinch area 176) configured to permit the two sides of the film (100) to converge as the film moves in the longitudinal direction (see Figure 2B; note that the distal end must allow the film to converge otherwise the film would not be able to move through pinch area 176); and 
a slot (side outlets 146) configured to direct gas transversely into the common channel (114) to inflate the inflatable channels (120) as the film (100) moves in the longitudinal direction (Col 6, lines 57-58, Col 7, lines 18-24 and lines 37-61 describe details of arrangement and gas supplied); 
wherein the roller assembly (160) includes a slotted roller (grooved roller 161; Col 14, lines 18-19); and
wherein the slotted roller (161) is configured to accommodate a drag sealer (heating assembly 400 between portions 161a, 161b; see Figures 5-6), wherein the drag sealer (400) is configured to form a seal in the film (100) as the film is moved in the longitudinal direction (Col 9, lines 37-39 and Col 14, lines 1-10).

Regarding Claim 9, Wetsch discloses the proximal end is a curved proximal end (142) configured to be arranged upstream in the longitudinal direction (as shown in Figures 2A-2C; note 112 rejections above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McNamara Jr. (US Patent 7,429,304), in view of Murch (US PGPUB 2015/0075114-cited in IDS).
Regarding Claim 11, McNamara Jr. discloses essentially all elements of the claimed invention including the slot (66) being located in the tapered distal end (bottom of 64) of the nozzle (64; see Figure 6), however, McNamara Jr. does not explicitly disclose the slot being a longitudinal slot (note that given longitudinal is referenced throughout the claim as the feed direction, even though the slot 66 can be viewed as longitudinal when considered by itself (i.e. see Figure 9), in context of the claim the slot cannot be reasonably viewed as longitudinal as claimed).
Attention can be brought to the teachings of Murch which includes a similar system (10; Figure 1) for inflating a film (web 26) wherein the system comprises a nozzle (82) comprising tapered ends and longitudinal slots (87; see Figure 6; Para. 0102) for inflating inflation chambers of the film (26; Para. 0101).
The use of longitudinally extending slots in nozzles used for inflating such films such as that of McNamara Jr. is known in the art as exemplified by Murch. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of McNamara Jr. such that the slot (66) of the nozzle (64) is embodied in a longitudinal shape as taught by Murch. By modifying McNamara Jr. in such a manner, the rate of gas/air being supplied to the channels can be increased and further by incorporating a more longitudinal configuration, the air/gas will reach the channel to be filled sooner during the process as given the slot configuration of McNamara Jr. by itself (see Figure 9), the channel is not filled until the port of the channel is aligned with the slot. Therefore, by increasing the longitudinal width of the slot, the air will reach the port and hence the channel sooner and thereby ensuring proper inflation. 
Note per MPEP 2144.04 (IV)(B): see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). In this case, it must be noted that without any evidence that the longitudinal configuration of the slot is of criticality or for a particular purpose, one could alternatively conclude that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have altered the shape of the slot as the Applicant does not provide the specific longitudinal shape is used for a particular purpose. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wetsch (US Patent 10,967,600), in view of Sperry (US Patent 7,220,476).

Regarding Claim 10, Wetsch, as modified, discloses the distal end of the nozzle (140) is configured to be arranged downstream in the longitudinal direction (as depicted) but does not explicitly disclose the distal end being tapered.
Sperry discloses another system (34; Figures 2-3) for inflating a film comprising a nozzle (38) wherein the nozzle (38) can be embodied as a fin or wedge shaped structure (see Col 8, lines 35-41). 
Wetsch further discloses that the nozzle (140) extends to a point near the nip of the roller assembly (161, 162; see Figures 2A-2C). It would have been obvious to one of the ordinary skill in the art at the time the invention was effectively filed to have modified the nozzle of Wetsch by incorporating a wedge shape (which must include a tapered end based on the known shape of a “wedge”) as taught by Sperry. By modifying Wetsch in this manner, the nozzle’s distal end can be placed as close as possible to the nip of the roller assembly as taught by Sperry (Col 8, lines 35-41). Note that by positioning the nozzle in such a manner, the film can be further guided up to the nip of the rollers and therefore, any discontinuities, wrinkles, etc. can be further prevented. 

Regarding Claim 11, Wetsch, as modified, discloses the slot (146) is a longitudinal slot (146; see Figures 2A-2C), and wherein at least a portion of the longitudinal slot (146) is located in the tapered distal end of the nozzle (140; note Col 7, lines 28-31 discloses the slot/outlet 146 can extend past the pinch area and note Col 7, lines 37-54 which disclose the outlet comprising several different lengths and therefore it is reasonable to assume that the slot will extend into the distal end as claimed).

Regarding Claim 12, Wetsch, as modified, discloses a first roller (161) and a second roller (162) configured to move the film (100) in the longitudinal direction (see Col 10, lines 25-44).

Regarding Claim 13, Wetsch, as modified, discloses at least a portion of the tapered distal end (of 140 as modified) is configured to be located between the first roller (161) and the second roller (162; clearly shown in Figures 2A-2C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Sperry (USP 6,178,725), Sperry (USP 6,550,229), and Bertram (USP 8,124,915) teach different drag sealers for use with slotted rollers. 
-Sperry (USP 8,567,159) discloses a similar inflation system to the claimed inflation system including a nozzle and sealer assembly including a roller assembly and makes reference to use of a drag sealer. 
-O’Dowd (USP 7,165,375) discloses an inflation system comprising different nozzle shapes.
-Wetsch (USP 9,168,715) discloses a nozzle structure similar to that of the instant application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        5/14/2021